MEMORANDUM OPINION
                                         No. 04-11-00748-CV

                            IN THE INTEREST OF J.V., et al., Children

                     From the 408th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010-PA-02364
                             Honorable Richard Garcia, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: February 1, 2012

DISMISSED FOR WANT OF PROSECUTION

           In this accelerated appeal of the termination of appellant’s parental rights, no docketing

statement has been filed. The clerk’s record shows that attorney Kristy L. Arellano filed a

motion for new trial with the trial court, and she verbally represented to this court that she is

appellant’s counsel in this appeal. However, Arellano has not filed a notice of appearance or a

docketing statement. See TEX. R. APP. P. 32.1 (requiring docketing statement); 4TH TEX. APP.

(SAN ANTONIO) LOC. R. 5.1, 5.2 (same).

           On December 6, 2011, we ordered attorney Kristy L. Arellano to file a docketing

statement with this court not later than December 16, 2011. We warned Arellano that failure to

comply with this order could result in this appeal being dismissed. See TEX. R. APP. P. 42.3(c)
                                                                                   04-11-00748-CV


(allowing involuntary dismissal for failure to comply with a court order). After not receiving any

response from Arellano, we ordered her to show cause in writing not later than January 6, 2012,

why this appeal should not be dismissed for want of prosecution. We again warned Arellano that

if she failed to show cause in writing within the time provided, the appeal would be dismissed.

See TEX. R. APP. P. 42.3(b), (c); Kahanek v. Gross, No. 04-05-00106-CV, 2005 WL 1277745, at

*1 (Tex. App.—San Antonio June 1, 2005, no pet.) (mem. op.) (dismissing an appeal for failure

to comply with a court order).

       To date, this court has not received a docketing statement, a notice of appearance, or any

other filing from Arellano. Therefore, we dismiss this appeal for want of prosecution. See TEX.

R. APP. P. 37.3(b), 42.3(c).



                                                PER CURIAM




                                               -2-